Citation Nr: 0210488	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active duty from September 
1962 to September 1965.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 1998 
rating decision by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  When this 
case was previously before the Board in March 2001, it was 
remanded to the RO for compliance with due process 
requirements and further development.

In a May 2002 informal hearing presentation, the veteran's 
representative indicated the veteran was also seeking VA 
pension benefits.  The RO has not adjudicated such claim.  It 
is not inextricably intertwined with the TDIU claim, and is 
referred to the RO for appropriate action.  The 
representative has also raised a claim of service connection 
for fractured ribs, and a claim of clear and unmistakable 
error in a September 1981 RO decision.  These claims, 
likewise, are referred to the RO for appropriate action.

The veteran indicated in his substantive appeal that he 
desired a hearing before the Board in Washington, D.C.  He 
later stated that his health prevented him from attending 
such hearing, and has since that he does not want any type of 
hearing.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are: post 
traumatic nasal deformity with epistaxis, rated 30 percent; 
residuals of a right orbit fracture, rated 0 percent; and 
residuals of a fracture of the right malleolar bone, rated 0 
percent.

2.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from maintaining 
any substantially gainful employment consistent with his 
education/training and experience.


CONCLUSION OF LAW

A TDIU rating is not warranted.. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The RO has considered the 
claim under the VCAA.

The Board finds that with respect to the issue addressed 
below, there has been substantial compliance with the 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  The record includes VA 
examination reports and treatment records, and private 
medical records and opinions.  The RO sought and obtained 
additional records following the Board remand; all identified 
pertinent evidence has been secured.  The veteran has been 
notified of the applicable laws and regulations, and of the 
VCAA.  Discussions in the Board remand, in the rating 
decision, in the statement of the case, and in the 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
the evidence of record shows.

Factual Background

The veteran contends that he became unemployable due to his 
service connected disability in June 1998, when he retired 
for medical reasons.  He had been employed as a maintenance 
foreman; his duties involved sweeping the floor of coal dust.
On September 1998 VA examination, the veteran complained of 
difficulty breathing through his nose since he was assaulted 
in service in 1965.  He complained of chronic sinusitis.  He 
stated that frequent nosebleeds limited him at work, where he 
was a laborer who swept floors most of the time.  The coal 
dust on the floors aggravated his sinus symptoms, and due to 
difficulty with breathing and frequent nosebleeds, he quit is 
job in June 1998.  His symptoms were better after he was 
removed from the extensive dust exposure.  He also informed 
that he had chronic obstructive pulmonary disease (COPD).  On 
examination, there was decreased air movement through the 
right nares.  The nose was normal, and the septum was 
midline.  Th right orbit was normal; the veteran stated he 
had a subcutaneous plastic prosthesis.  The diagnosis, in 
pertinent part, was mildly limiting chronic sinusitis, 
recurrent epistaxis, as likely as not related to his prior 
injury, deviation of the nasal septum with mild breathing 
difficulty through the right nares, and reported COPD.  The 
examiner found that the veteran's chronic sinusitis and nasal 
septum deviation prevented him from sweeping floors in his 
prior job, but did not prevent him from performing all other 
work.

VA outpatient records from June 1998 to June 1999 show the 
veteran was treated for sinus related complaints, including 
sinusitis and sinus headaches.  In February 1999, he reported 
that he took an early medical retirement because of multiple 
problems.  He specifically mentioned hip pain.  During an 
otolaryngology clinic appointment for evaluation of chronic 
sinusitis in April 1999, he complained of frontal sinus pain.  
The condition was probably worse when he was sweeping coal 
and other dust particles at work.  He had repeated surgeries 
to correct his breathing, but they were not successful.  He 
had occasional nosebleeds.  Additional surgery was not 
recommended.  Several doctors opined that the sinusitis and 
pain were secondary to the veteran's history of trauma.

In July 1999, the Social Security Administration informed VA 
that records related to the veteran's disability 
determination for that agency were no longer available.  He 
began receiving Social Security disability payments in 
November 1998.

In an October 1999 rating decision, the RO denied service 
connection for sinusitis claimed as secondary to the post 
traumatic nasal deformity, sleep apnea, and COPD.  There is 
no notice of disagreement with those determinations.

Private treatment records from January 2000 reveal treatment 
for nasal congestion. Perennial rhinitis and sleep apnea were 
diagnosed.

A March 2000 letter from a private physician notes that the 
veteran was treated for sleep apnea and upper respiratory 
obstruction, which were secondary to his nasal surgeries.  On 
a recent examination, the diagnosis was deviated nasal septum 
with inability to breathe through the nasal passages 
secondary to hypertrophied turbinates. The paranasal sinuses 
were swollen and dense.  The veteran was "basically a mouth 
breather."

VA outpatient records from March 2001 to November 2001 report 
treatment for various medical problems.  No specific mention 
was made of sinus problems, although the veteran did complain 
of headaches and frontal head pain in Jun 2001.

Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If there is only one such disability, 
it shall be ratable at 60 percent or more, and, if there are 
two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).
The veteran's service-connected disabilities are post 
traumatic nasal deformity with epistaxis, residuals of a 
right orbit fracture, and residuals of a fracture of the 
right malleolar bone.  None of these is rated 40 percent or 
more disabling.  The latter two disabilities are 
noncompensable, and the nasal deformity is rated 30 percent.  
The combined rating is only 30 percent as well.  The ratings 
assigned for the individual disabilities are not at issue in 
this appeal.  Therefore, the schedular criteria for TDIU are 
not met.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  Here, the rating board did 
not refer the case for extraschedular consideration, and the 
Board finds no reason for such referral.  The veteran has a 
high school education, and has a steady work history.  
Although he initially claimed he left his last job in 1998 
due to sinus related problems, he has subsequently cited hip 
pain and back pain as contributing to his medical retirement.  
Those disabilities are not service-connected, and are not for 
consideration in determining entitlement to this benefit 
sought.  Moreover, no doctor has opined that the veteran is 
not capable of maintaining substantially gainful employment 
due to service connected disability.  Several have commented 
that his prior job of sweeping was difficult given some of 
his health problems, but he could do other jobs.  The 
preponderance of the evidence is against this claim.  There 
is no reasonable doubt to be resolved in the appellant's 
favor. Hence, the claim must be denied.

The Board notes that the veteran's representative argues that 
the issue of TDIU is inextricably intertwined with claims of 
service connection for sinusitis, sleep apnea, and COPD.  
However, as was noted above, there are no pending claims for 
such benefits.  The veteran's claims of service connection 
were denied in October 1999, and he did not appeal that 
decision.  

ORDER

TDIU is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

